Citation Nr: 0715425	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-00 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for traumatic 
chorioretinitis, left macula with constriction visual field 
to 15 degrees, currently evaluated at 20 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran had active service from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the benefit sought on appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  In this 
regard, the veteran's represented has pointed out that the 
veteran has indicated in a recent statement that his left eye 
disability has increased in severity since his last VA 
examination, and appears to suggest that the veteran has 
additional disabilities of the left eye, specifically a 
cataract and increased eye pressure, that are related to his 
service left eye disability.  

The Board is of the opinion that whether the veteran has 
additional disability of the left eye that is associated with 
his service connected left eye disability represents a claim 
for service connection that is inextricably intertwined with 
the current claim and should be adjudicated prior to any 
further appellate review.  In addition, since it has been 
contended that the veteran's left eye disability has 
increased in severity since his last VA examination, the need 
for an additional VA examination has been demonstrated. 

Lastly, the veteran receives treatment for his left eye 
disability at the Alexandria, Louisiana, VA Medical Center, 
and records from this facility that were last obtained were 
dated no more recently than December 2003.  As such, there 
are likely additional VA medical records that have not been 
associated with the claims folder and should be obtained.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the veteran 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
pertinent medical records of treatment 
for the veteran's left eye from the 
Alexandria, Louisiana, VA Medical Center, 
dated since December 2003.

2.  The veteran should be afforded a 
comprehensive examination of his left eye 
to ascertain the nature, severity and 
etiology of all disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
following this review and examination 
specify the diagnoses of all left eye 
disorder present and offer comments and 
an opinion as to which diagnosed 
disorders are causally or etiologically 
related to the service connected left eye 
disability.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.  Thereafter, the RO/AMC should 
adjudicate the veteran's claim of service 
connection for additional disabilities of 
the left eye, specifically a cataract and 
a disorder manifested by increased eye 
pressure.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


